DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues that “the fastening system of Wille is a more permanent type of coupling that would prevent the simple attachment and adjustability taught by Chilton because it would require more time and effort to unfasten one or more fasteners and then refasten them to use the conduit bender in a different position.”
The Examiner respectfully disagrees. Chilton discloses in figure 2 a plug (36; equivalent to the second shaft portion) is received within a socket (39) of the bending shoe (12) [see col. 3 lines 18-22], thereby providing a sliding fit connection between the plug (36) and the shoe (12). The combination of Chilton and Wille would be obvious to improve the connection between the body and the plug to prevent any accidental disconnection from pulling upward on the handle since the current connection is just a sliding fit connection. With regards to Applicant citation of the text in col. 1 lines 40-43 it is noted that Chilton is referring to the pivotal movement of the handle relative to the rigid body (shoe 12) which is caused by the first mounting member 20 and second mounting member 21 and not attachment mounting member 36. Therefore the threaded connection between the plug 36 and body 12 would not interfere with the adjustability of the handle 17 relative to the body 12 since this pivotal action is caused by the first and second mounting members 20 and 21 which are not modified in their operation with the given combination set forth. 

The Examiner respectfully disagrees. Chilton discloses in col. 3 lines 28-33 that “The first mounting member 20 can be integral with the attachment mounting member 36. It can also be removably mounted to member 36. In the latter instance, member 36 may be provided in the form of a short section of pipe (not shown) threaded to interconnect member 20 and body 12”. Therefore given the entire text cited it is apparent that Chilton is referring to the connection between the attachment mounting member 36 and the first mounting member 20 that may be threaded together to in turn provide a connection between member 20 and body 12. This is further emphasized in figure 2 which shows the member 20 is connected to the body 12 via the plug 36.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilton (US 4,196,610) in view of Wille (US 2011/0289762).
In reference to claim 1, Chilton discloses a tool (10) for bending an elongated workpiece [see fig. 2; col. 2 lines 22-24 & col. 3 lines 14-16], the tool comprising:
a shaft (17 & 36) [see col. 3 lines 17-21] having a first shaft portion (handle member 17) [see col. 3 lines 17-19] and a second shaft portion (attachment mounting member 36) [see col. 3 lines 19-21];
a coupling assembly (29) coupling the first shaft portion and the second shaft portion [see fig. 2; col. 2 lines 47-49], the coupling assembly having a locked configuration in which the coupling assembly inhibits movement of the first shaft portion relative to the second shaft portion and an unlocked configuration in which the coupling assembly permits movement of the first shaft portion relative to the second shaft portion [see col. 2 lines 50-61]; and
a shoe (12) coupled to the second shaft portion [see col. 3 lines 18-22], the shoe including a curved bottom portion (14) [see fig. 2] and a hook (16) configured to hold the workpiece against the curved bottom portion [see col. 2 lines 9-14], wherein the curved bottom portion is engageable with the workpiece to bend the workpiece.
Chilton further discloses the second shaft portion (36) is coupled to the shoe (12) by a sliding fit connection [see col. 3 lines 18-22].
Chilton discloses the invention substantially as claimed except for wherein the shoe is coupled to the second shaft portion by a threaded boss and a threaded fastener.
However, Wille teaches of the use of a fastening system including a threaded boss (blind rivet nut) and a threaded fastener (screw) that are arranged within a bore hole of thin-walled metal sheet in order to provide an internal thread and allow a screw connection between the metal sheets when the wall thicknesses of the metal sheets are not sufficient to embody a thread thereby providing a stronger interconnection between the metal sheets [see paragraph 0005].

In reference to claim 2, Chilton further discloses the first shaft portion (17) defines a first longitudinal axis [see fig. 2], wherein the second shaft portion (36) defines a second longitudinal axis [see fig. 2], and wherein an angle between the first longitudinal axis and the second longitudinal axis is adjustable when the coupling assembly is in the unlocked configuration [see col. 2 lines 57-61].
In reference to claim 3, Chilton further discloses a pivot axis (defined by shank 25) transverse to the first longitudinal axis and the second longitudinal axis [see col. 2 lines 43-46], and wherein the firs shaft portion is pivotable relative to the second shaft portion about the pivot axis when the coupling assembly is in the unlocked configuration [see col. 2 lines 57-61].
In reference to claim 4, Chilton further discloses the first shaft portion (17) is longer than the second shaft portion (36) [see fig. 2].
In reference to claim 5, Chilton further discloses the coupling assembly (29) includes a first toothed member (20) coupled to the first shaft portion and a second toothed member (21) coupled to the second shaft portion [see col. 2 lines 26-29], 
wherein the first toothed member (20) is engaged with the second toothed member (21) when the coupling assembly is in the locked configuration [see col. 2 lines 50-56], and 
wherein the first toothed member (20) is disengaged from the second toothed member (21) when the coupling assembly is in the unlocked configuration [see col. 2 lines 57-61].
In reference to claim 6, Chilton further discloses the first shaft portion (17) defines a longitudinal axis, the second shaft portion (36) defines a second longitudinal axis, 

wherein the first shaft portion (17) is pivotable relative to the second shaft portion (36) about the pivot axis when the coupling assembly is in the unlocked configuration [see col. 2 lines 57-61; fig. 3].
In reference to claim 7, Chilton further discloses the first toothed member (20) is movable relative to the second toothed member (21) along the first longitudinal axis to disengage the first toothed member (20) from the second toothed member (21) [see col. 2 lines 40-43; loosening the nut allows for separation of the first and second toothed members].
In reference to claim 21, the combination further discloses the threaded boss extends into the second shaft portion in a direction perpendicular to a longitudinal axis of the second shaft portion, 
wherein a length dimension of the threaded boss in the direction perpendicular to the longitudinal axis of the second shaft portion is greater than a thickness of the sidewall of the sidewall of the second shaft portion [Wille teaches the threaded boss is used when the thickness of the workpiece is too thin to accommodate threads for the fastener].
In reference to claim 22, Wille further teaches the threaded boss is a blind rivet nut. While Wille fails to explicitly show a drawing of the blind hole nut, it is well known by one of ordinary skill in the art that a blind hole nut comprises a flange which will be located on the outer surface of the elements being coupled together and surrounding the hole and having a body coupled thereto that defines a threaded central bore.
Therefore the combination further discloses the threaded boss comprises of a flange located on an outer surface of the sidewall of the second shaft portion, the flange surrounding the hole through the sidewall, and a body defining a threaded central bore coupled to the flange. 
In reference to claim 23, Chilton further discloses the shoe (12) further includes a top portion, the top portion extending from a first end of the curved bottom portion adjacent to the hook to a second 
In reference to claim 24, the combination further discloses the threaded fastener extends through the top portion of the shoe to couple the show to the second shaft portion. 
In reference to claim 11, Chilton discloses a tool (10) for bending an elongated workpiece, the tool comprising 
a shaft (17 and 36) having a first shaft portion (17) defining a first longitudinal axis [see col. 3 lines 17-19]  and a second shaft portion including a sidewall and hollow central area and defining a second longitudinal axis  [see col. 3 lines 19-21];
a coupling assembly (29) coupling the first shaft portion (17) and the second shaft portion (36), the coupling assembly operable to selectively permit the first shaft portion to pivot relative to the second shaft portion about a pivot axis (defined by shank 25) oriented transverse to the first longitudinal axis and the second longitudinal axis [see col. 2 lines 43-61]; and
a shoe (12) coupled to the second shaft portion (36) [see fig. 2], the shoe including a curved bottom portion (14) [see fig. 2] and a hook (16) configured to hold the workpiece against the curved bottom portion [see col. 2 lines 9-14], wherein the curved bottom portion is engageable with the workpiece to bend the workpiece.
Chilton further discloses the second shaft portion (36) is coupled to the shoe (12) by a sliding fit connection [see col. 3 lines 18-22].
Chilton discloses the invention substantially as claimed except for wherein the shoe is coupled to the second shaft portion by bosses and fasteners.
However, Wille teaches of the use of a fastening system including a threaded boss (blind rivet nut) and a threaded fastener (screw) that are arranged within a bore hole of thin-walled metal sheet in order to provide an internal thread and allow a screw connection between the metal sheets when the wall thicknesses of the metal sheets are not sufficient to embody a thread thereby providing a stronger interconnection between the metal sheets [see paragraph 0005].
Therefore it would have been obvious to one having ordinary skill in the art to modify the shoe-shaft interface to further include the fastening system, as taught by Wille, within bore holes of the shoe and second shaft portion in order to provide a stronger interconnection and avoid accidental loosening/dislodgement of the shoe-shaft sliding fit interface during use.
Additionally, it is well known to one having ordinary skill in the art that providing multiple fastening connections results in a stronger connection between the coupled elements. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the fastening system to thereby provide two fastening systems to further improve the connection between the shoe and second shaft portion.
In reference to claim 12, Wille further teaches the boss is threaded and the fastener is threaded [see paragraph 0005]. Therefore the combination further discloses the first and second bosses are threaded and the first and second fasteners are threaded.
In reference to claim 13, Chilton further discloses the coupling assembly (29) includes a first toothed member (20) coupled to the first shaft portion and a second toothed member (21) coupled to the second shaft portion [see col. 2 lines 26-29], 
wherein the first toothed member (20) is engageable with the second toothed member (21) to selectively inhibit the first shaft portion (20) from pivoting relative to the second shaft portion (21) about the pivot axis [see col. 2 lines 50-56], 
and wherein the first toothed member (20) is disengageable from the second toothed member (21) to selectively permit the first shaft portion to pivot relative to the second shaft portion about the pivot axis [see col. 2 lines 57-61].
In reference to claim 14, Chilton further discloses the first toothed member (20) is movable relative to the second toothed member (21) along the pivot axis to disengage the first toothed member form the second toothed member [see col. 2 lines 48-61].
In reference to claim 18, Chilton further discloses the coupling assembly (29) is operable to permit the first shaft portion (20) to pivot relative to the second shaft portion (21) about the pivot axis in a first direction [see fig. 3], and 
wherein the coupling assembly (29) is operable to inhibit the first shaft portion (20) from pivoting relative to the second shaft portion about the pivot axis in a second direction opposite the first direction (when the locking means 19 is in a locked position, the handle member 17 is inhibited from pivoting relative to the attachment mounting member 36 in either a clockwise or counter clockwise direction; see Figs. 4-6).
2.	Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilton in view of Wille as applied to claims 5 and 13 above, and further in view of Bates et al (US 2008/0236240).
In reference to claims 9 and 16, Chilton further discloses a connecting means comprising of a nut (26) and shank (25) connected to the first toothed member (20) that controls the disengagement between the first toothed member and the second toothed member [see col. 2 lines 40-46; loosening of the nut allows for separation between the first and second toothed members]. 
The combination of Chilton and Wille discloses the invention substantially as claimed except for wherein an actuator is provided to control disengagement of the first toothed member relative to the second toothed member.
However, Bates teaches of a tool for bending an elongated workpiece comprising of an actuator (862) located on a shaft portion (836), and the actuator is movable to disengage a first toothed member (874) from a second toothed member (816) [see fig. 8A; paragraphs 0061, 0062] for the purpose of  selectively locking and unlocking the toothed members during use. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting means as disclosed by Chilton, to include the actuator lever taught by Bates, in order to provide a quicker operation of selectively locking and unlocking the toothed members during use.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725